DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the acronym “GCC”.  It is unclear what “G” in GCC stands for.  Is it “ground”?  A full term of GCC should be present at least in the first occurrence of the acronym for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5, 6, 9, 10, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suga et al (US 5,882,631).1
	Claim 2: Suga teaches a composition comprising porous precipitated calcium carbonate (“PCC”) wherein the PCC is used for the effect of “elevated stability with time of the water-insoluble noncationic bactericide” (Suga, col. 2, lines 6-9).  The water-insoluble noncationic bactericide includes halogenated diphenyl ethers, halogenated salicylamilides, halogenated carbonanilides, p-hydroxybenzoic acid esters and phenols (Suga,. col.2, lines 56-60), which are known VOCs.  In other words, the presence of PCC in the composition reduces the emission of VOCs.  As defined by the EPA, VOC is “[a]ny chemical substance which contains compound of carbon, excluding carbon monoxide, carbon dioxide, carbonic acid, metallic carbides or carbonates and ammonium carbonate”  See attachment, “Rule 102 Definitions”; also online at,  https://www3.epa.gov/region02/air/sip/Amendments_Aug_29_2012.pdf).
	Claim 3:  The porous PCC is made according to JP-A-8-198623 (Suga, col. 2, lines 45-47), which is published as JP 08-198623 which shows a total pore volume of greater than 1.01 cm3/g (See translation copy, Table 4) which well covers the claimed range of equal to or greater than 0.05 cm3/g.
	Claim 5:  The porous PCC has a BET surface area from 15 to 100m2/g (Suga, col. 2, lines 39-40) which is well within the claimed range of 10 to 200 m2/g.  	
	Claim 6:  The porous PCC has a d50 (i.e. secondary particle diameter) from 1 to 5 m (Suga, col. 2, lines 42-43) which is well within the claimed range of 0.1 to 10 m.

	Claims 13-14:  Suga teaches a composition comprising porous PCC and sodium carboxymethyl cellulose (Suga, col. 2, lines 6-9 and col. 3, lines 20-23). Carboxymethyl cellulose is a polymer and contains carboxymethyl groups (-CH2-COO)n and thus is a polyoxymethylene (“POM”).
	Claim 15:  The samples containing porous PCC have good residual rate of triclosan activity while samples without the PCC has none (Suga, Table 1) which indicates that the VOCs emission is at least about 10% less than the VOCs emission from the comparative sample.  
	Claims 19-20:  Suga teaches a composition comprising porous PCC and sodium carboxymethyl cellulose (Suga, col. 2, lines 6-9 and col. 3, lines 20-23). Carboxymethyl cellulose is a polymer and contains carboxymethyl groups (-CH2-COO)n and thus is a polyoxymethylene (“POM”) 


Claims 2-13, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RICO et al (US 2016/0016810).
	Claim 2:  Rico teaches method of using porous precipitated calcium carbonate (“PCC”) in paints, plastisols  and sealants (para. 0001).  Paints, plastisols and sealants are known to contain VOCs because they can relatively quickly convert from a liquid form into a solid form.  Thus, the porous PCC of Rico is used in the method of reducing the emission of VOCs in the compositions of paints, plastisols and sealants.

	Claim 5: Rico teaches porous PCC has a BET surface area of 10 to 60 m2/g (Rico, para. 0036) which is well within the claimed range of 10 to 200 m2/g
	Claim 6: The average median side (d50) of the porous PCC is 0.1 to 10 m (Rico, para. 0031-0032).
	Claims 7-8:  The porous PCC comprises nanofibers or nanochain like agglomerates each consisting of a plurality of interlinked primary particles, wherein the primary particles are calcite crystals (Rico, para. 0021 and 0064).
	Claim 9:  The nanofibers and/or nanochain like agglomerates form microshells (Rico, para. 0031).
	Claim 10:  The nanofibers and/or nanochain like agglomerates have an average diameter of 500 nm or less (Rico, para. 0029) which is well within the claimed range of 10 to 500 nm.
	Claim 11:  The nanofibers and/or nanochain like agglomerates have an average length of 20 to 2000 nm (Rico, para. 0030).
	Claim 12:  The porous PCC comprises a crystallization controller (Rico, para. 0037).

	Claim 15:  Due to the presence of porous PCC in the composition, it is expected that the VOC emission is reduced by at least 10% as compared to the composition without porous PCC.
	Claim 16:  The porous PCC is used in cigarette papers (Rico, para. 0068) which has the effect of retaining cigarette fumes.
	Claim 19:  Rico teaches a composition comprising the porous PCC and a polymer (para. 0042, 0044 and 0045).

Claims 2-4, 13-14 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BURI et al (US 20170129782).
	Claim 2:  Buri teaches a method of adding porous precipitated calcium carbonate (“PCC”) to a polymer (Buri, para 0028).  The polymers as listed including polyacrylates, polyvinyls, polyurethanes and halogen-containing polymers; in particular, EPDM, PVC  (Buri, para. 0028 and 0135-0137), all of which are known to the PHOSITA to contain VOCs.  In addition, as defined by the EPA, these polymers are deemed to contain VOC substances.  See attachment, “Rule 102 Definitions”; also online at,  https://www3.epa.gov/region02/air/sip/Amendments_Aug_29_2012.pdf).  Therefore, besides moisture pickup, the porous PCC has the effect of reducing VOC emission from these polymers.
3/g or lower and pore diameter of 4 to 2400 nm (Buri, para. 0025) which is well within the claimed range of greater than 0.05 cm3/g and pore size of 2 nm or greater.
	Claim 6:  The porous PCC has a weight median particle size d50 in the range of 0.9 to 2.0 m (Buri, para. 0024) which is well within the claimed range of 0.1 to 10 m.	
	Claim 13:  Buri teaches a method of adding porous PCC to a polymer (Buri, para 0028).  
	Claim 14:  The polymer includes EPDM, ethylene vinyl acetate copolymer, and polyvinyl chloride (Buri, para. 0135 and 0137).
	Claim 19:  Buri teaches a composition comprising porous PCC and a polymer (Buri, para 0028).  
	Claims 21-22:  The polymer includes EPDM, ethylene vinyl acetate copolymer, and polyvinyl chloride (Buri, para. 0135 and 0137).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 14, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over RICO in view of Buri.
3/g or lower and pore diameter of 4 to 2400 nm can be achieved (Buri, para. 0025)  which is well within the claimed range of greater than 0.05 cm3/g and pore size of 2 nm or greater.  In light of Buri’s teaching, the PHOSITA would be motivated to subject the PCC of Rico to drying as taught by Buri in order to promote the use of the porous PCC in plastic materials where moisture may have detrimental effects during processing (Buri, para. 0026).  
	Claim 14:  Buri teaches the use of PCC in polymers including EPDM, ethylene vinyl acetate copolymer, and polyvinyl chloride (Buri, para. 0135 and 0137).
	Claim 15:  The VOCs emission from the composition is expected to be reduced by at least 10% due to the presence of the porous PCC.
	Claim 20:  Rico teaches a composition comprising porous PCC and a polymer as discussed in claim 19 above.  Rico reports the BET surface area of 10 to 60 m2/g (Rico, para. 0036) which is well within the claimed range of 10 to 200 m2/g.  Rico does not explicitly report the pore volume and pore size of the porous PCC.  Buri teaches that by drying PCC, a porosity with a pore volume of 0.47 cm3/g or lower and pore diameter of 4 to 2400 nm can be achieved (Buri, para. 0025)  which is well within the claimed range of greater than 0.05 cm3/g and pore size of 2 nm or greater.  In light of Buri’s teaching, the PHOSITA would be motivated to subject the PCC of Rico to drying as taught by Buri in order to promote the use of the porous PCC in plastic materials where moisture may have detrimental effects during processing (Buri, para. 0026).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 18, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Suga reference has been provided by Applicant.